Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018222556.7, filed on 2018-12-20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder (“A control unit”) that is coupled with functional for implementing… configured to…”) without reciting sufficient structure (e.g. a processor) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“A control unit for implementing an emergency halt of a vehicle driving at least partially in automated fashion, the control unit configured to…”in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination the examiner will take the control unit as a processor provided with computer program instructions to perform the method described, based on:
Page 5, last line (line 27) to page 6, line 2: “The control unit is preferably designed as a processor. When executed on a processor, the provided computer program instructs the processor to perform steps of a described method” and FIG. 4 which describes the method (algorithm).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Westlund et al. (PGPub No US 2019/0001941 A1) in view of Von Novak, III et al. (PGPub No US 2019/0220004 A1), henceforth known as Westlund and Von Novak, respectively.
Regarding claim 1, Westlund teaches:
An emergency halt method for a vehicle driving at least partially in automated fashion, comprising the following steps: 
(Westlund, Abstract: “Embodiments herein relate to a method performed by an autonomous vehicle for activating an autonomous braking maneuver of the autonomous vehicle…”)
receiving an emergency halt signal; 
(Westlund, FIG. 3: (301);
The user initiated request may be initiated by the user 203 by activating a brake triggering device 205 comprised in the vehicle 200…”;
Where the user activates a brake triggering device (receiving an emergency halt signal))
[providing a blocking signal, blocking a first control unit, and] withdrawing control over controlling driving maneuvers of the vehicle from the first control unit; and
(Westlund, FIG. 3: (301); FIG. 4: (401), (402), (404);
Paragraph [0049]: “The embodiments herein may combine a manual trigger of an autonomous safe stop within the same interface as an emergency braking, via e.g., the EPB switch interface… The effect is that the user 203 may request an autonomous safe stop maneuver at any time. However, if the reason for the user 203 activating the EPB button 205 is an autonomous system malfunction, the user 203 can override the system by braking the vehicle 200 to a permanent stop with a long push/pull on the switch 205”;
Where in a case the autonomous system malfunctions, the user may override the malfunctioning system (withdrawing control over controlling driving maneuvers of the vehicle from the first control unit) using a long push/pull on switch 205)
providing a not-drive signal for starting an emergency halt driving maneuver of the vehicle.
(Westlund, FIG. 3: (302);
Paragraph [0040]: “…As a last resort if the autonomous system fails, the user 203 may manually use the EPB to brake the vehicle 200”;
Where the user uses the EPB to manually brake the vehicle 200 (providing a not-drive signal for starting an emergency halt driving maneuver of the vehicle)). 
Although Westlund teaches withdrawing control over controlling driving maneuvers of the vehicle from the first control unit, Westlund fails to explicitly teach providing a blocking signal, blocking a first control unit. 
However, in the same field of endeavor, Von Novak teaches the limitation as a whole:
providing a blocking signal, blocking a first control unit, [and withdrawing control over controlling driving maneuvers of the vehicle from the first control unit; and]

Paragraph [0004]: “In some embodiments, causing an auxiliary controller to begin issuing motor control signals to the ESC in response to detecting loss of valid control signals from the main controller to the ESC may include disconnecting a first signal path that couples the main controller to the ESC and connecting a second signal path that couples the auxiliary controller to the ESC…”;
Paragraph [0035]: “The robotic vehicle 102 may include any of a variety of robotic vehicles, for example… a ground robotic vehicle 102b…”;
Paragraph [0087]: “In response to determining that the main controller has stopped sending control signals to the ESC (i.e., determination block 704=“Yes”), the detector circuit may control the auxiliary controller to take control of the associated ESC in block 706…”;
Where in blocks 704 and 706 the detector circuit switches from the main controller to the auxiliary controller by disconnecting the main controller, blocking the main controller using an air gap (providing a blocking signal, blocking a first control unit), such that the main controller does not provide control the ESC ([withdrawing control over controlling driving maneuvers of the vehicle from the first control unit; and])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the emergency halt method for a vehicle of Westlund with the feature of blocking a first control unit of Von Novak because “…during a hard restart, the main controller has no control over vehicle propulsion, which can cause the ESCs to stop powering the rotors, wheels, propellers, etc. causing the robotic vehicle to temporarily go out of control” (Von Novak, Paragraph [0002]) and by disconnecting the main controller, the auxiliary controller “…may be configured to provide limited “safe mode” control of the associated ESCs sufficient to maintain limited maneuvering control over the robotic vehicle” (Von Novak, Paragraph [0025]).

Regarding claim 2, Westlund and Von Novak teach the emergency halt method as recited in claim 1. Westlund further teaches:
wherein the emergency halt signal is provided by a passenger of the vehicle.

Paragraph [0034]: “The user initiated request may be initiated by the user 203 by activating a brake triggering device 205 comprised in the vehicle 200…”;
Where the user activates a brake triggering device (the emergency halt signal is provided by a passenger of the vehicle)).

Regarding claim 3, Westlund and Von Novak teach the emergency halt method as recited in claim 1. Westlund further teaches:
wherein the emergency halt driving maneuver includes a full braking action of the vehicle.
(Westlund, FIG. 3: (302);
Paragraph [0047]: “In a worst-case scenario with severe autonomy failure, the brake triggering device 205 at least gives the user 203 a means to brake the vehicle 200 to stop”;
Where the user uses brake triggering device 205 to brake the vehicle to a stop (the emergency halt driving maneuver includes a full braking action of the vehicle)). 

Regarding claim 4, Westlund and Von Novak teach the emergency halt method as recited in claim 1. Westlund further teaches:
receiving a release signal for releasing the [blocked] first control unit; 
(Westlund, FIG. 3: (304);
Paragraph [0042]: “When the vehicle 200 is in the second autonomous drive mode and when the autonomous drive system is substantially fault free, the vehicle 200 may request of a user 203 whether the first autonomous drive mode of the vehicle 200 should be resumed or if the second autonomous drive mode should be maintained”;
Where once the vehicle 200 is substantially fault free the vehicle 200 requests if the first autonomous mode of vehicle 200 should be resumed (receiving a release signal for releasing the […] first control unit))
receiving an acknowledgment signal for acknowledging the release signal; and 

Paragraph [0043]: “The vehicle 200 may receive a response from the user 103 that the first autonomous drive mode should be resumed…”;
Where the user positively responds to the vehicle’s request to resume the first autonomous mode (receiving an acknowledgment signal for acknowledging the release signal))
[canceling the blocking signal, the first control unit being released, and] the control over controlling the driving maneuvers of the vehicle being given to the first control unit.
(Westlund, FIG. 3: (306);
Paragraph [0028]: “The first autonomous drive mode may also be referred to as a normal autonomous drive mode, a standard autonomous drive mode, etc. The second autonomous drive mode may also be referred to as a reduced autonomous drive mode…”;
Paragraph [0044]: “Based on the response, the vehicle 200 may resume the first autonomous drive mode of the vehicle 200…”;
Where vehicle 200 resumes the first autonomous drive mode, i.e. receives full control of the autonomous vehicle (the control over controlling the driving maneuvers of the vehicle being given to the first control unit) as opposed to the second autonomous drive mode, i.e. a reduced autonomous drive mode).
Westlund fails to explicitly teach receiving a release signal for releasing the blocked first control unit and canceling the blocking signal, the first control unit being released. 
However, Von Novak further teaches the limitations as a whole:
[receiving a release signal for releasing] the blocked first control unit; 
(Von Novak, FIG. 1: (102b); FIG. 7: (710);
Paragraph [0089]: “In block 710, the detector circuit may determine whether the main controller is capable of resuming control of the ESC… In some embodiments, the detector circuit may detect motor control signals from the main controller”;
Where in block 710 the detector circuit detects motor control signals from the main controller (receiving a release signal), indicating the main controller is capable of resuming control ([...for releasing] the blocked first control unit))
canceling the blocking signal, the first control unit being released, [and the control over controlling the driving maneuvers of the vehicle being given to the first control unit].
(Von Novak, FIG. 1: (102b); FIG. 7: (712);
Paragraph [0091]: “In response to determining that the main controller is capable of resuming control of the ESC (i.e., determination block 710=“Yes”), the detector circuit may control the one or more auxiliary controllers to relinquish control of each associated ESC to the main controller… the detector circuit may disconnect the second signal path and reconnect the first signal path between the main controller and each ESC”;
Where in block 712 the detector circuit controls the auxiliary controller to relinquish control back to the main controller (canceling the blocking signal, the first control unit being released) by disconnecting the auxiliary controller and reconnecting the main controller ([and the control over controlling the driving maneuvers of the vehicle being given to the first control unit])). 

Regarding claim 5, Westlund and Von Novak teach the emergency halt method as recited in claim 4. Von Novak further teaches:
wherein the release signal is provided by a station outside the vehicle.
(Von Novak, FIG. 1: (102b), (104), (110);
Paragraph [0035]: “…The robotic vehicle 102 may communicate with the base station 104 over a wireless communication link 112…”;
Paragraph [0036]: “The network element 110 may include a network server… The network element 110 may provide the robotic vehicle 102 with a variety of information, such as… movement control instructions, and other information, instructions, or commands relevant to operations of the robotic vehicle 102”;
Paragraph [0089]: “In block 710, the detector circuit may determine whether the main controller is capable of resuming control of the ESC… the detector circuit may detect motor control signals from the main controller….”;
Where the detector circuit determines the main controller is capable of resuming control based on detecting motor control signals from the main controller, i.e. the motor control signals allow the main controller to resume control (the release signal), and where the motor control signals originate from network element 110, a remote the release signal is provided by a station outside the vehicle)).

Regarding claim 6, Westlund and Von Novak teach the emergency halt method as recited in claim 5. Von Novak further teaches:
wherein the station is a control station.
(Von Novak, FIG. 1: (102b), (104), (110);
Paragraph [0035]: “…The robotic vehicle 102 may communicate with the base station 104 over a wireless communication link 112…”;
Paragraph [0036]: “The network element 110 may include a network server… The network element 110 may provide the robotic vehicle 102 with a variety of information, such as… movement control instructions, and other information, instructions, or commands relevant to operations of the robotic vehicle 102”;
Where the base station 110 sends movement control instructions (the station is a control station)). 

Regarding claim 7, Westlund and Von Novak teach the emergency halt method as recited in claim 4. Westlund further teaches:
wherein the acknowledgment signal is provided by a passenger of the vehicle.
(Westlund, FIG. 3: (305);
Paragraph [0043]: “The vehicle 200 may receive a response from the user 103 that the first autonomous drive mode should be resumed…”;
Where the user positively responds to the vehicle’s request to resume the first autonomous mode (the acknowledgment signal is provided by a passenger of the vehicle)).

Regarding claim 8, the claim limitations recite a control unit having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 8, Westlund further teaches:
A control unit for implementing an emergency halt of a vehicle driving at least partially in automated fashion, the control unit configured to: 
(Westlund, FIG. 5: (503), (523);
Paragraph [0064]: “The autonomous vehicle 200 may comprises the processor 503 and a memory 523. The memory 523 comprises instructions executable by the processor 503. The memory 523 is arranged to be used to store… applications to perform the methods herein when being executed in the vehicle 200”;
Where a control unit is a processor with memory storing instructions for the processor to execute, as outlined above in the 35 U.S.C. 112(f) invocation). 

Regarding claim 9, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 9, Westlund further teaches:
A non-transitory computer-readable storage medium on which is stored a computer program for implementing an emergency halt of a vehicle driving at least partially in automated fashion, the computer program, when executed by a processor, causing the processor to perform the following steps: 
(Westlund, FIG. 5: (503), (523);
Claim 14: “The vehicle according to claim 13 wherein the autonomous braking maneuver arrangement comprises at least one processor and a non-transient computer readable storage medium having stored thereon instructions that are executable by the at least one processor to cause the autonomous braking maneuver arrangement to activate the autonomous braking maneuver when the request has been detected”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yousef (US Patent No 8,527,139 B1) teaches a diagnostic system for a vehicle including a first processor module and a second processor module where the second processor module selectively transmits different types of challenges to the first processor and diagnoses a fault based on the responses of the first processor module to the challenges. When a fault is detected, the second processor sends a disabling signal to disable the first processor. 
Tanaka (PGPub No US 2020/0086827 A1) teaches an extra-vehicular communication device within an autonomous vehicle including a main control unit and a secure control unit for controlling the vehicle. When unauthorized access is detected by the main control unit, the main control unit relinquishes control to the secure control unit and places itself in bypass. The secure control unit either switches the vehicle control mode to manual or accesses a secure storage unit to perform pre—programed events such as pulling over and stopping.  
Lurie et al. (PGPub No US 2019/0324450 A1) teaches a computing system that may signal a safety driver of the autonomous vehicle to take over manual control of the vehicle in response to the data packets failing to satisfy the one or more of the authenticity, the validity, or the correctness criteria.
Baltes et al. (PGPub No US 2016/0219028 A1) teaches a system and method of responding to unauthorized electronic access to a vehicle by initiating an electronic hardware countermeasure in response to the unauthorized electronic access. 
Melster et al. (PGPub No US 2014/0277846 A1) teaches a method for controlling automatic shut off of an engine includes determining if a control system of a propulsion-generating vehicle is operating in a remote control mode or an onboard control mode. The operations of the vehicle are remotely controlled from an off-board source when the control system is in the remote control mode.
Norris et al. (PGPub No US 2007/0198145 A1) teaches systems and methods for switching between autonomous and manual operation of a vehicle such that when the actuator is engaged, it operates the vehicle in an autonomous mode, and when disengaged, it operates the vehicle in manual mode. The manual mode de-energizes the autonomous controller, allowing the vehicle to operate as a non-autonomous vehicle in the event of a malfunction. 
Boggs (PGPub No US 2004/0124707 A1) teaches a system for remotely disabling the drive train of a vehicle. The system further includes a disabling apparatus connected to a drive train of the vehicle. In response to receipt of a scanning signal, a second processor receiving the disabling signal controls the valve to move the drive train into a neutral gear, disabling the vehicle drive train.
Hwang et al. (PGPub No US 2002/0007235 A1) teaches an automated-guided vehicle having a driver, comprising an emergency stop switch for selecting an emergency stop and a release of the emergency stop of the driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668